DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a Non-Final action in response to the preliminary amendment filed on 03/31/2021. A new claim, claim 20, has been added. Accordingly, claims 1-20 are currently pending in this application.  

Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.

Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering the claims, the following claimed limitations recite an abstract idea: 
- 	a specially configured label for [each] product, each specially configured label having a written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps; and training materials for each of the products for training a user in recommended use of the products, the training materials being complimentary to the specially configured labels and including information describing the labels, the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps; wherein the labels reinforce the training of the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (claims 1 and 10); 
-	a specially configured label for [each] product, each specially configured label having a written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps; providing training materials for each of the products for training a user in recommended use of the products, the training per claim 11);
- 	the product description is provided in at least two different languages (per claims 2 and 12); 
-	the product description is in a font or type that is the largest font or type on the label (per claims 3 and 13);
-	the product description comprises no more than about five words (per claims 4 and 14);
-	the sequence of numbered steps comprises from about three to about six steps (per claims 5 and 15); 
-	each of the icons comprises a drawing that convey the action to be taken or not to be taken for each of the numbered steps (per claims 6 and 16); 
-	the written indicia or indicium corresponding to each of the steps is provided in at least two different languages (per claims 7 and 17); 
-	the training materials comprise training brochures, training posters, product information sheets, and combinations thereof (per claims 7 and 18);
a specially configured label for [each] product for guiding a user in recommended use of the product, each specially configured label having a written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to  each of the numbered steps, and written indicia or indicium corresponding  to each of the steps; wherein the specially configured labels guide the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (per claim 20).
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching, wherein training is provided to a user(s) regarding recommended use of janitorial/cleaning products, etc.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
Claims 1-19 recites, at least implicitly, a computing device since training material is provided via a website; and therefore, these claims recite additional element(s) in the form of a computing device, which is utilized to present training materials regarding recommended use of product(s). In addition, each of claims 8 and 18 further recites product specific webpages and product training videos; and each of claims 9 and 19 further specifies the products as janitorial and/or cleaning products. In contrast, claim 20 does not involve any computing device; rather, it is reciting cleaning products, and 
Accordingly, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Even the considering the computing device, which is implicitly recited per claims 1-19, it is serving merely to perform conventional computer functions (e.g. the computing device is utilized to access a website over the Internet; and thereby the computing device presents information regarding products, such as information regarding recommended use of janitorial/cleaning products, etc.). 

providing janitorial and/or cleaning products, wherein each product involves a label (i.e. printed matter) that describes the recommended use of the product ([0025], [0029]-[0032], etc.); 
selling janitorial and cleaning products via a distributer, and/or e-commerce and retail sales ([0028]); 
utilizing conventional devices (via a phone, video or a website) to get support from a distributer regarding the products, and/or to access training materials regarding the products ([0026], [0027], [0043] to [0045],  etc.); 
complementing the product labels by providing visual and support materials, such as: brochures, posters, product information sheet ([0039 to [0042]), etc.     
It is further worth noting that the implementation of conventional elements, including textual and/or pictorial materials, to provide recommended use of cleaning products, etc., is directed to a well-understood, routine or conventional activity in the art (e.g. see (i) US 5,851,117: FIG 1 to FIG 8; (ii) US 5,145,377: FIG 1 to FIG 3 and col.3 lines 30-42).
Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”.
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of the current claims recites the limitation, “a specially configured label”. However, it is unclear what is encompassed according to the above limitation since it is unbounded. Accordingly, claims 1-20 are indefinite.   
6.				Claim Rejections - 35 USC §102 / §103
I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

II.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 20 is rejected under 35 U.S.C.102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C.103 as being obvious over, Tarvin 5,145,377.
	Regarding claim 20, Tarvin teaches the following claimed limitations: a system for guiding users in recommended use of janitorial and/or cleaning products, the system comprising: a plurality of janitorial and/or cleaning products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles, and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product for guiding a user in recommended use of the product, wherein the specially configured labels guide the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user).
	Tarvin does not explicitly describe that each specially configured label has a written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps;
	However, the above limitation is directed to nonfunctional descriptive matter, such as printed matter that has no functional or structural relationship with the substrate. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed system from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-19 are rejected under 35 U.S.C.103 as being unpatentable over Tarvin 5,145,377 in view of Guten 2011/0196720.
	Regarding claim 1, Tarvin teaches the following claimed limitations: a system for training and guiding in recommended use of products, the system comprising: a plurality of products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product, wherein the labels reinforce the see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); and training materials provided for each of the products for training a user in recommended use of the products, the training materials being complimentary to the specially configured labels and including information describing the labels (col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provided for each of the products for training a user in recommended use of the products, wherein  the training materials are complimentary to the specially configured labels and include information describing the labels). 
	Tarvin does not explicitly describe that each specially configured label has written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps; and the training materials include information describing the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps.

	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
	Tarvin also does not explicitly teach that the training materials are provided via a website. 

Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products; and thereby making the system more beneficial to the users.  
Regarding claim 10, Tarvin teaches the following claimed limitations: a system for training and guiding cleaning professionals in recommended use of janitorial and/or cleaning products, the system comprising: a plurality of janitorial and/or cleaning products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface), each product having a specially configured label for the product, wherein the labels reinforce the training of the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); and training materials provided for each of the products for training a user in recommended use of the products, the training materials being complimentary to the specially configured labels and including information describing the labels (col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provided for each of the products for training a user in recommended use of the products, wherein  the training materials are complimentary to the specially configured labels and include information describing the labels).   
Tarvin does not explicitly describe that each specially configured label has written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps; and the training materials include information describing the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps.
However, the above limitations are directed to nonfunctional descriptive matter, such as printed matter that has no functional or structural relationship with the substrate. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
	Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
	Tarvin also does not explicitly teach that the training materials are provided via a website. 
	However, Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 

before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further training materials regarding the cleaning products, so that each user would have a further opportunity to expand his/her knowledge regarding the cleaning products; and thereby making the system more beneficial to the users.  
	Regarding claim 11, Tarvin teaches the following claimed limitations: a method for training and guiding m recommended use of products, comprising the steps of: providing a plurality of products (col.1, lines 58-67; FIG 1, bottles or containers ‘14’, ‘16’ and ‘18’: e.g. a system for training individuals participating in cleaning activities, wherein the system comprises a plurality of janitorial and/or cleaning products; such as, a plurality of bottles; and wherein each bottle contains a specific chemical agent suitable for cleaning a specific surface); each product having a specially configured label for the product, wherein the labels reinforce the training of the user in recommended use of the products and the labels thereafter when viewed by the user during use of one or more of the products serve to remind the user of the recommended use (see FIG 1; also col.2, lines 64-67 and col.3, lines 28-30: e.g. each bottle has a label for guiding the user in recommended use of the specific product; such as: (i) bottle ’14’ has label “GLASS CLEANER”; bottle ’16’ has label “DEODORIZER”; and bottle ‘18’ has label “TOILET CLEANER”. In addition, it is contemplated that each label also includes an illustration of the place to be cleaned; and this provides further guidance to the user); providing training materials for each of the products for training a user in recommended use of the products, the training materials being complimentary to col.3, lines 30-68: e.g. training materials related to each cleaning product is provided to the user(s), wherein the training materials are provided in the form of video, workbook, flash cards, etc., and wherein such training materials include the name of the chemical, its uses, etc. Accordingly, the above indicates training materials are provides to the user regarding recommended use of each products [i.e. providing the user access to the training materials to be trained in recommended use of the products], and wherein  the training materials are complimentary to the specially configured labels and include information describing the labels).  
Tarvin does not explicitly describe that each specially configured label has written product description, a sequence of numbered steps arranged in a recommended step-by-step order of use of the product, icons corresponding to each of the numbered steps, and written indicia or indicium corresponding to each of the steps; and the training materials include information describing the written product description of the labels, the sequence of numbered steps of the labels, the icons of the labels, and the written indicia or indicium corresponding to each of the steps.
However, the above limitations are directed to nonfunctional descriptive matter, such as printed matter that has no functional or structural relationship with the substrate. Accordingly, such nonfunctional descriptive matter does not have patentable weight to patentably distinguish the claimed invention from the prior art. 
	Nevertheless, Tarvin already suggests adding an illustration on each label, such as an illustration that depicts the place or surfaces to be cleaned using the cleaning product (col.3, lines 28-30). 
Tarvin further teaches the implementation of training materials; such as video, flash-cards, etc., and wherein such training materials provide information regarding the cleaning product; such as the name of the chemical, its uses, etc. (col.3, lines 40-42 and lines 57-68).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent; wherein further textual and/or pictorial information regarding the  labels is also added to one or more of the training materials; and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
	Tarvin also does not explicitly teach that the training materials are provided via a website. 
	However, Guten discloses a system that provides, via a website, training to users; such as training related to proper manner of sanitizing, including effective utilization of chemical dispensers of liquid sanitizers, soaps, etc. ([0027]; [0030] and [0035] lines 32-36). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tarvin in view of Guten; for example, by providing commercially available conventional devices (e.g. a PDA or a mobile phone, etc.); and wherein each user accesses—using such conventional device—a website that provides further 
	Regarding claims 2-7 and 12-17, Tarvin in view of Guten teaches the claimed limitations as discussed above per each of claims 1 and 11. 
	Each of claims 2-7 and 12-17 is directed to the content of information; and therefore, each of the above claims is directed to nonfunctional descriptive matter (i.e. printed matter that has no functional or structural relationship with the substrate). As already pointed out above, such nonfunctional descriptive matter does not patentably distinguish the claimed invention from the prior art. 
Furthermore, similar to the discussion presented with respect to the independent claims, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tarvin’s system; for example, by adding further textual and/or pictorial information on each label; such as, detailed information regarding the proper procedure for applying the chemical agent, etc., and wherein such information is provided using one or more languages and/or pictures that the user easily comprehends, so that the potential to misuse the product is minimized. 
Regarding each of claims 8 and 18, Tarvin in view of Guten teaches the claimed limitations as discussed above per claims 1 and 11. 
The combined teaching of Tarvin in view of Guten further teaches, the training materials comprise training brochures, training posters, product information sheets, product specific webpages, product training videos, and combinations thereof (see Tarvin: FIG 1 to FIG 3; col. 3, lines 30-68; and also regarding product specific Guten: [0027]; [0030]: It is worth to note that the analysis presented with respect to the independent claims 1 and 11 applies to claims 8 and 18 since these claims are dependent on their respective independent claims). 
Regarding each of claims 9 and 19, Tarvin in view of Guten teaches the claimed limitations as discussed above per claims 1 and 11. 
Travin further teaches, wherein the products comprise janitorial or cleaning products or both (see FIG 1 to FIG 3).














Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715